Citation Nr: 1700891	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  11-10 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for partial anterior cruciate ligament tear, left knee.

2.  Entitlement to service connection for a gastrointestinal disorder to include gastroesophageal reflux disease (GERD) and removal of gallbladder.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for erectile dysfunction (ED).

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to November 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2010 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Specifically, the April 2010 rating decision denied a disability rating greater than 20 percent for the Veteran's service-connected left knee disorder and the September 2010 rating decision, in part, denied service connection for GERD, sleep apnea, ED, and PTSD.

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) in August 2016.  A transcript of this proceeding is of record.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.

In October 2016 correspondence the Veteran raised the issue of entitlement to service connection for a right hand condition and, in November 2016 correspondence, the Veteran appeared to raise the issue of entitlement to an increased rating for allergic rhinitis.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to a higher disability rating for a left knee disability and entitlement to service connection for gastrointestinal disorder to include GERD and removal of gallbladder, obstructive sleep apnea, and ED are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD.

2.  The Veteran's claimed stressor relates to a fear of hostile military or terrorist activity and is consistent with the places, types, and circumstances of his active military service.

3.  The Veteran's PTSD is related to the claimed in-service stressor.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.304 (f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

With respect to the decision decided herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In addition, service-connected disability compensation may be paid to (1) a claimant who is "a Persian Gulf veteran"; (2) "who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which "became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2006"; and (4) that such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

1.  PTSD

The Veteran contends that he has PTSD due to stressful experiences during his military service.  Specifically, during the August 2016 Board hearing, the Veteran testified as to four stressful incidents that, allegedly, occurred during his service in Saudi Arabia: (1) one service member accidentally shot another service member and, during the investigation, the Veteran saw a bloody sleeping bag, (2) on January 15, 1991, a gas alarm sounded and, while it was a false alarm, the Veteran was traumatized by the experience, (3) the Veteran heard gun fire at his camp for five to ten minutes, and (4) a service member committed suicide.  The Veteran denied receiving mental health treatment in service but contends that he first sought mental health treatment approximately four years after service.  

The Veteran first submitted a claim for service connection for PTSD in October 2009.  In connection with this claim, he was afforded a VA examination in October 2011 at which time he was diagnosed with PTSD pursuant to DSM-IV criteria.  It was noted that the Veteran was previously diagnosed with adjustment disorder with mixed anxiety and depressed mood in September 2011.  The examiner noted that the Veteran's stressors regarding a false gas alarm, random gunshots, and seeing a sleeping bag with a blood stain supported the Veteran's diagnosis of PTSD and were related to the Veteran's fear of hostile military or terrorist activity.  The examiner then concluded that the Veteran's PTSD was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for this opinion, the examiner wrote that the Veteran endorsed sufficient symptoms to meet the criteria for PTSD.  The examiner noted that a recent VA mental health physician had declined to diagnose PTSD but that the probability of a PTSD diagnosis was at least 50 percent.  

Initially, the Veteran's available service personnel records show that he participated in Operation Desert Shield from September 1990 to December 1990 and a July 1991 service treatment record shows that the Veteran had service in Saudi Arabia from August 1990 to December 1990.  However, the Veteran's DD-214 shows that the Veteran had no foreign service and an October 2011 PIES (Personnel Information Exchange System) record indicates that the Veteran did not serve in Southwest Asia.  In October 2013 correspondence, the Veteran wrote that he had submitted proof of his service in the Gulf War, to include appearing on "Good Morning America."  While there is no definitive proof that the Veteran served in Southwest Asia during his military service, the Board finds that the evidence is in relative equipoise as to this contention and, as such, has given the Veteran the benefit of the doubt as to his claimed Southwest Asia service.  

Three general requirements for establishing service connection for PTSD are outlined in 38 C.F.R. § 3.304 (f).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (stating that if a diagnoses of a mental disorder does not conform to DSM or is not supported by findings in the examination report, the rating agency shall return the report to substantiate the diagnosis); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).

As an initial matter, the Board recognizes that, effective August 4, 2014, VA promulgated an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated DSM references by deleting references to the DSM-IV and DSM-IV Text Revision and replacing them with references to the updated version, the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  79 Fed. Reg. 45,093-02 (Aug. 4, 2014).  This rule expressly states that its provisions do not apply to claims that have been certified to or were pending before the Board, this Court, or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014.  

VA also previously amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) and 75 Fed. Reg. 41092  (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010, to July 13, 2010).  The provisions of this amendment apply to applications for service connection for PTSD that: are received by VA on or after July 12, 2010; were received by VA before July 12, 2010, but have not been decided by a VA regional office as of July 12, 2010; are appealed to the Board on or after July 12, 2010; were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or, are pending before VA on or after July 12, 2010, because the U.S. Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication. Id.  

Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor - provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's active military service.  Id.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

Turning to the Veteran's appeal, with regard to the first element, there is competent evidence establishing that the Veteran has been diagnosed with PTSD during the claim period.  See October 2011 VA examination report (discussing the DSM-IV criteria and providing an Axis I diagnosis of PTSD). "[A] clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997). Furthermore, notwithstanding the fact that the DSM-compliant diagnosis was made in 2011, predating the implementation of the DSM-5, the "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

The Board recognizes that other psychiatric diagnoses have been rendered throughout the claims period, such as adjustment disorder with mixed anxiety and depressed mood (September 2011 VA treatment record).  However, given the fact that the October 2011 VA examiner listed PTSD symptoms such as "depressed mood" and "anxiety" the Board resolves all doubt in the Veteran's favor and finds that his diagnosis of PTSD also encompasses depression and anxiety.  Accordingly, the first criterion, that of a current disability of PTSD, has been met.

With regard to the second element, the Veteran's claimed stressor is related to his fear of hostile military or terrorist activity.  Specifically, during the October 2011 VA examination, it was noted that the Veteran's stressors regarding a false gas alarm, random gunshots, and seeing a sleeping bag with a blood stain supported the Veteran's diagnosis of PTSD and were related to the Veteran's fear of hostile military or terrorist activity.  The Board finds that the Veteran's claimed stressors are consistent with the places, types, and circumstances of his active military service in Southwest Asia.  As there is no clear and convincing evidence to the contrary, the Board accepts the Veteran's lay testimony as sufficient evidence to establish the occurrence of the claimed in-service stressor.

The evidence also establishes a link between the Veteran's PTSD diagnosis and the claimed in-service stressor.  Specifically, in October 2011, the VA examiner confirmed that the Veteran's claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.

Because the elements of 38 C.F.R. § 3.304 (f) have been met, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.
REMAND

With regard to the left knee, a review of the record shows that the Veteran was last afforded a VA examination for his left knee in February 2015.  This examination shows that the Veteran had flexion to 140 degrees with pain at 140 degrees.  There was also evidence of interference with sitting, standing, and weight-bearing.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss of range of motion after three repetitions.  There are no findings regarding the right knee in this examination report.  In a recent decision from the Court of Appeals for Veterans Claims it was found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Given the fact that the February 2015 VA examination does not include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, with range of motion measurements of the opposite undamaged joint, pursuant to Correia, a new VA examination is required.

With regard to the gastrointestinal disability issue, during the August 2016 Board hearing the Veteran testified that he first started vomiting a lot after returning from Saudi Arabia in 1990/91.  He claims that he sought medical treatment for this and was told that he had pneumonia.  A few years later, he was diagnosed with GERD and, in 2005 he had his gallbladder removed.  The Veteran testified that his physicians have told him that the removal of his gallbladder was triggered by his GERD, PTSD, and exposure to oil fires during the Persian Gulf War.  

The Veteran's available service treatment records show that the Veteran underwent an upper gastrointestinal series in July 1991 due to vomiting after meals for the last two to three months.  The testing showed no significant abnormal findings but showed that the pylorus was somewhat slow to open.  Private treatment records show that the Veteran underwent an abdominal ultrasound in November 2004 and was found to have a slightly prominent gallbladder.  These records also show that the Veteran was diagnosed with GERD as early as February 2006.  While the claims file does not currently include records regarding a previous gallbladder removal, in a January 2010 statement, the Veteran reported that he had his gallbladder removed in February 2009 and VA treatment records dated after February 2009 note a history of gallbladder surgery.  

The Veteran was afforded VA esophageal and stomach examinations in October 2011.  These examinations note diagnoses of GERD and hiatal hernia beginning in 2005 and chronic cholecystitis (i.e., inflammation of the gallbladder) beginning during the mid-2000s.  The examiner opined that the Veteran's hiatal hernia, reflux, and duodenitis were unrelated to his service tenure.  The rationale for this opinion was that there was a fourteen year gap between the Veteran's normal gastrointestinal radiographic study in 1991 and complaints of gastrointestinal distress in 2005 with no noted chronicity.  Specifically, the examiner noted the July 1991 service treatment record showing complaints of vomiting, the November 2004 abdominal ultrasound, and a March 2010 upper gastrointestinal radiologic study showing hiatal hernia with reflex and mild duodenitis.  The examiner also opined that the Veteran's cholecystitis and subsequent cholecystectomy was unrelated to the Veteran's service tenure.  The rationale for this opinion was that the cholecystitis occurred in 2005, fourteen years post discharge.

While the examiner provided an opinion with regard to the Veteran's theory of direct service connection, the Board finds that an additional opinion should be obtained that addresses whether the claimed condition is secondary to his PTSD. 
With regard to the sleep apnea issue, during the August 2016 Board hearing, the Veteran testified that he first started experiencing sleep problems during his active service such as waking up gasping for air in the middle of the night.  He reportedly underwent a private sleep study in 1998 and was diagnosed with sleep apnea.  According to the Veteran, his treating physicians told him that his sleep apnea was due to his PTSD.  The Veteran further reported that he used a CPAP (continuous positive airway pressure) machine with good results.  Also, in an August 2010 statement, K.G. wrote that she had been married to the Veteran for 13 years and that he would snore really loudly and quit breathing resulting in him waking up, and gasping for air.

The Veteran's available service treatment records are negative for sleeping problems.  Significantly, in August 1988 and August 1989 Reports of Medical History, the Veteran specifically denied "frequent trouble sleeping."  However, there is no separation examination of record.  Post-service private treatment records show that the Veteran underwent a sleep study in September 2005 and was diagnosed with obstructive sleep apnea.  Significantly, a November 2005 private treatment record shows that the Veteran was having difficulty using his CPAP machine due to the Veteran's service-connected allergic rhinitis.  

The Veteran submitted a claim for service connection for sleep apnea in October 2009.  In connection with this claim, he was afforded a VA examination in October 2011.  During this examination the Veteran stated that in 1995 his wife noted that he had snoring and apneic episodes.  Around 2000, the symptoms became so prominent that the Veteran sought medical follow-up.  The examiner noted a previous diagnosis of obstructive sleep apnea and opined that the Veteran's sleep apnea was unrelated to his service tenure.  As rationale for this opinion, the examiner wrote that the Veteran's service treatment records did not show complaints of hypersomnolence, snoring, or sleep apnea and the Veteran was not diagnosed with sleep apnea until 2004, fourteen years after his discharge from service.  
      
While the examiner provided an opinion with regard to the Veteran's theory of direct service connection, the medical evidence in the claims file suggests that the Veteran's sleep apnea may be secondary to or aggravated by the Veteran's service-connected allergic rhinitis.  As noted above, a November 2005 private treatment record shows that the Veteran was having difficulty using his CPAP machine due to the Veteran's service-connected allergic rhinitis.  Thus, on remand, the examiner who provided the October 2011 VA examination should be given the opportunity to supplement his report and opine on whether the Veteran's sleep apnea is secondary to or aggravated by his service-connected allergic rhinitis.  Also, in light of the Veteran's contention that a physician advised him that his sleep apnea was secondary to his PTSD, the opinion should address this theory of entitlement as well.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

With regard to the ED issue, during the August 2016 Board hearing, the Veteran testified that he first started experiencing ED in 1991/1992 as the result of in-service stress.  He sought treatment for ED in 1994 but was not diagnosed with ED until 1998.  The Veteran testified that his private physician had related his ED to his PTSD.

The Veteran's available service treatment records are negative for ED.  Post-service private treatment records show complaints of sexual dysfunction and an assessment of ED as early as October 2006.  

The Veteran submitted a claim for service connection for ED in January 2010.  In connection with this claim, he was afforded a VA examination in October 2011.  During this examination the Veteran stated that after beginning medication for hypertension in 2005, the Veteran began having problems getting and keeping an erection sufficient to complete a sexual act.  The Veteran successfully treated his ED with medication.  The examiner diagnosed ED beginning in 2006 and opined that the ED was unrelated to his military service and was, instead, related to the Veteran's hypertension medication.  

While the examiner opined that the Veteran's ED was not related to the Veteran's military service on a direct basis and was, instead related to the Veteran's nonservice-connected hypertension, the Veteran has also contended that a physician advised him that his ED may be secondary to or aggravated by the Veteran's PTSD.  Thus, on remand, the examiner who provided the October 2011 VA examination should be given the opportunity to supplement his report and opine whether the Veteran's ED is secondary to or aggravated by his PTSD.  
	
Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated September 2016 to the present.

2. After completing the above, schedule the Veteran for a new examination for his left knee to determine the current severity of his left knee disorder.  Access to the electronic claims file should be made available to the examiner.  All indicated tests should be accomplished, and the findings detailed.  

The examiner should test the range of motion (using a goniometer) in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

During range of motion testing, the examiner should provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement should be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups, and the functional losses imposed. 

In addition, the examiner is asked to answer the following questions:

* Does the Veteran experience recurrent subluxation of the left knee?  If so, is the impairment slight, moderate, or severe?

* Does the Veteran experience lateral instability of the left knee?  If so, is the impairment slight, moderate, or severe?

* Does the Veteran experience dislocation of the semilunar cartilage in the left knee?  If so, does he experience episodes of locking, pain, and effusion into the joint?  If so, please describe the frequency of these episodes.

* Has there been removal of semilunar cartilage?  If so, what symptoms associated with the removal does he experience?

A complete rationale for any opinions expressed should be provided. 

3. Return the claims file, to include a copy of this remand, to the October 2011 VA examiner for an addendum opinion.  If the examiner who drafted the October 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to the following:

(A)  Is it at least as likely as not that the Veteran's GERD is caused by OR aggravated by service-connected PTSD?  Also, was the removal of his gallbladder due to his GERD and/or PTSD?  In so opining, the examiner is advised that the Veteran contends that a physician advised him that the removal of his gallbladder was triggered by his GERD and PTSD.  

(B)  Is it at least as likely as not that the Veteran's sleep apnea is caused by OR aggravated by service-connected allergic rhinitis and/or PTSD?  In so opining, the examiner's attention is directed to a November 2005 private treatment record that notes that the Veteran was having difficulty using his CPAP machine due to the Veteran's allergic rhinitis and that the Veteran contends that a physician advised him that his sleep apnea was due to his PTSD.  

(C)  Is it at least as likely as not that the Veteran's ED is caused by OR aggravated by service-connected PTSD?  In so opining, the examiner is advised that the Veteran contends that a physician advised him that his ED was due to his PTSD.  
 
In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4. Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


